ROBERT P. SMITH, Jr., Chief Judge.
The circuit court denied appellant’s motion to suppress a stolen light fixture introduced as evidence of appellant’s guilt. The sheriff entered upon appellant’s uninhabited 10-acre tract and discovered there, 300 feet down the driveway, an apparently stolen washer-dryer. That discovery led to appellant’s arrest and a further search producing the stolen light fixture. The issue is whether the initial warrantless entry and search were lawful. The property was *826fenced on three sides but not across the front, where the driveway led in. The property was posted with no trespassing signs that the sheriff said he did not see at nighttime, when he entered. On this evidence the trial judge could reasonably have found that appellant had no legitimate expectation of privacy in storing the stolen washer-dryer beside the driveway into this accessible, though posted, acreage. By the standards of DeMontmorency v. State, (Fla.1982) [1982 FLW 485], and State v. Brady, 406 So.2d 1093 (Fla.1981), cert. granted,U.S.-, 102 S.Ct. 2266, 73 L.Ed.2d 1282 (1982), the evidence was admissible.
We find no error in the court’s denial of appellant’s motion for discharge on speedy trial grounds.
AFFIRMED.
McCORD and MILLS, JJ., concur.